                                       Case 3:20-cv-01601-VC Document 36 Filed 11/10/20 Page 1 of 4



                             1     ROBERT E. HESS (SBN 178042)
                                   rhess@hinshawlaw.com
                             2     HINSHAW & CULBERTSON LLP
                                   350 South Grand Ave., Suite 3600
                             3     Los Angeles, CA 90071-3476
                                   Telephone:    (213) 680-2800
                             4     Facsimile:    (213) 614-7399
                             5     Attorneys for Defendants
                                   Metropolitan Life Insurance Company and Bank of
                             6     America Group Benefits Program
                             7     MICHELLE L. ROBERTS (SBN 239092)
                                   mroberts@kantorlaw.net
                             8     KANTOR & KANTOR
                                   1050 Marina Village Pkwy., Ste. 105
                             9     Alameda, CA 94501
                                   Telephone: (510) 992-6130
                          10       Facsimile: (510) 280-7564
                          11       Attorneys for Plaintiff,
                                   Nazir Hamid
                          12
                          13                                    UNITED STATES DISTRICT COURT
                          14                                   NORTHERN DISTRICT OF CALIFORNIA
                          15
                          16       NAZIR HAMID,                                      Case No. 3:20-cv-01601-VC
                          17                      Plaintiff,                         (Honorable Vince Chhabria)
                          18              vs.
                                                                                     JOINT STIPULATION AND
                          19       METROPOLITAN LIFE INSURANCE                       [PROPOSED] ORDER TO REVISE
                                   COMPANY; BANK OF AMERICA GROUP                    FINAL BRIEFING SCHEDULE
                          20       BENEFITS PROGRAM,
                          21                      Defendants.                        Crtrm: 4 - 17th Floor - San Francisco
                          22                                                         Trial/Hearing Date: January 21, 2021
                                                                                     Complaint Filed: March 4, 2020
                          23
                          24
                                          Plaintiff Nazir Hamid (“Plaintiff”) and Defendant Metropolitan Life Insurance
                          25
                                   Company (“MetLife”) and Bank of America Group Benefits Program (collectively,
                          26
                                   “Defendants”), by and through their undersigned counsel of record, hereby stipulate,
                          27
                          28
HINSHAW & CULBERTSON LLP
                                                                        JOINT STIP AND PROPOSED ORDER RE BRIEFING SCHEDULE
350 South Grand Ave., Suite 3600
  Los Angeles, CA 90071-3476
                                                                                                      Case No. 3:20-cv-01601-VC
         213-680-2800
                                                                                                                  1029412\306942930.v1
                                       Case 3:20-cv-01601-VC Document 36 Filed 11/10/20 Page 2 of 4



                             1     subject to Court approval, to continue the final briefing schedule in this ERISA-governed
                             2     action, as requested below, for the following reasons:
                             3             1.     Whereas, on October 22, 2020, Plaintiff filed his Opening Brief/Motion for
                             4     Judgment, and on November 5, 2020, Defendants filed their Opening Brief/Cross-Motion for
                             5     Judgment.
                             6             2.     Whereas, the bench trial for this ERISA-governed case is scheduled for January 21,
                             7     2021.
                             8             3.     Whereas, the schedule for the Parties’ remaining briefing is as follows:
                             9                    Plaintiff’s opposition/reply brief due:         11/19/2020
                          10                      Defendants’ reply brief due:                    12/3/2020
                          11               3.     Whereas, because Defendants’ next brief is currently due just after the Thanksgiving
                          12       holiday, and Defendants’ counsel is scheduled to be on an out-of-town vacation during that holiday,
                          13       the Parties have stipulated to a slightly revised schedule for their final briefing in this case, without
                          14       changing the currently scheduled trial date of January 21, 2021.
                          15               5.     Now, therefore, for good cause showing, the parties request the final briefing
                          16       schedule be revised as follows:
                          17                      Plaintiff’s opposition/reply brief due: 11/24/2020
                          18                      Defendant’s reply brief due: 12/15/2020
                          19                      Bench trial/hearing: 1/21/2021 at 10:00 a.m. (unchanged)
                          20       DATED:       November 6, 2020                         HINSHAW & CULBERTSON LLP
                          21
                                                                                    By: /s/ Robert Hess
                          22                                                            ROBERT HESS
                                                                                        Attorneys for Defendants Metropolitan Life
                          23                                                            Insurance Company and Bank of America
                                                                                        Group Benefits Program
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP
                                                                             JOINT STIP AND PROPOSED ORDER RE BRIEFING SCHEDULE
350 South Grand Ave., Suite 3600
  Los Angeles, CA 90071-3476
                                                                                                           Case No. 3:20-cv-01601-VC
         213-680-2800
                                                                                                                           1029412\306942930.v1
                                       Case 3:20-cv-01601-VC Document 36 Filed 11/10/20 Page 3 of 4



                             1
                                   DATED:      November 6, 2020                      KANTOR & KANTER LLP
                             2
                             3                                                  By: /s/ Michelle L. Roberts
                                                                                    MICHELLE L. ROBERTS
                             4                                                      Attorneys for Plaintiff Nazir Hamid
                             5
                             6
                             7
                                   Filer’s Attestation: Pursuant to Local Rule 5-1(i)(3) regarding signatures, Michelle Robert hereby
                             8     attests that concurrence in the filing of this document and its content has been obtained by all
                                   signatures listed.
                             9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP
                                                                          JOINT STIP AND PROPOSED ORDER RE BRIEFING SCHEDULE
350 South Grand Ave., Suite 3600
  Los Angeles, CA 90071-3476
                                                                                                        Case No. 3:20-cv-01601-VC
         213-680-2800
                                                                                                                     1029412\306942930.v1
Case 3:20-cv-01601-VC Document 36 Filed 11/10/20 Page 4 of 4
